DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 2005/0017268 A1; hereinafter, “Tsukamoto”, which is a prior art of record).
Regarding claims 16, 17, 21 and 22:
	re claim 16, Tsukamoto discloses (in Fig. 16) a display device, comprising: 
a substrate 221 [0323]; 
an electronic element 222/223/224/226 [0323] disposed on a first side of the substrate 221 and including a conductor 222, wherein the electronic element and the conductor directly contact the first side of the substrate (i.e., layer “223” of the electronic element and conductor “222” directly contact the substrate “221”)
a conductor pattern 225 [0324] located on a second side the substrate 221, wherein the conductor pattern 225 directly contacts the second side of the substrate 221; and 
a connector 227 [0324] that penetrates through the substrate 221 and electrically connects the conductor 222 and the conductor pattern 227, wherein the conductor pattern includes a pad, a power supply line, or a data line (e.g., see [0324], wherein “225” is a display unit terminal);
re claim 17, the display device of claim 16, wherein the conductor pattern 225 (Fig. 16) is disposed over a rear surface of the substrate 221; and 
re claim 21, the display device of claim 16, wherein the electronic element (i.e., 222/223/224/226 are part of a display unit, e.g., see [0050]) includes a circuit element and a light emitting element, the circuit element includes the conductor 222 (Fig. 16 and [0323], wherein conductor 222 is an address electrode); and
re claim 22, the display device of claim 16, wherein the substrate includes a display area (e.g.., area including element 226, red, green, blue phosphor layers, see Fig. 16 and [0323]) over which an image is displayed and a non-display area (area including “202” in Fig. 16) adjacent to the display area, and the conductor pattern 225 (Fig. 16) includes a portion overlapping the display area.
Therefore, Tsukamoto anticipates claims 16, 17, 21 and 22.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto.
Regarding claims 18-20:
	Tsukamoto discloses substrate material includes a polymer [0117], but Tsukamoto does not disclose a thickness for the substrate and a conductive polymer, or a porous polymer, for the conductor pattern.  Since Tsukamoto does not specify a thickness or materials for the conductor pattern, it would have been obvious to one of ordinary skill in the art to use materials well known in the art, and one of ordinary skill in the art would have been able to determine an optimum or workable range for the substrate thickness, especially because Tsukamoto discloses the general conditions of the claimed invention.  Note it has been held to be within the general skill of a worker in the art to select a known material (such as porous polymer or conductive polymer) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, it is noted it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 1-15 and 23-25 are allowed for reasons stated in the prior Office action.


Remarks
The prior objection to the title is withdrawn in view of the amendment.

Applicant’s remarks have been fully considered but are moot in view of the new interpretation of Tsukamoto, which is necessitated by the amendment to the claims.  Accordingly, the rejections of claims 16, 17, 21 and 22 under 35 U.S.C. 102(a)(1) and the rejections of claims 18-20 under 35 U.S.C. 103 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892